FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

PARVIZ GHAHREMANI,                     
                         Petitioner,
                                            No. 04-71072
               v.
                                            Agency No.
ALBERTO R. GONZALES, Attorney               A72-925-604
General,
                     Respondent.
                                       

PARVIZ GHAHREMANI,                     
                         Petitioner,        No. 04-75361
               v.
                                            Agency No.
                                            A72-925-604
ALBERTO R. GONZALES, Attorney
General,                                      OPINION
                     Respondent.
                                       
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                Argued and Submitted
         December 7, 2006—Pasadena, California

                    Filed August 17, 2007

     Before: Harry Pregerson, Barry G. Silverman, and
            Richard C. Tallman, Circuit Judges.

                Opinion by Judge Tallman




                           10083
10086              GHAHREMANI v. GONZALES


                         COUNSEL

Erin J. Quinn, Aruna Sury, San Francisco, California, for the
petitioner.

Michael Jack Haney, Ryan W. Bounds, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, for the
respondent.


                         OPINION

TALLMAN, Circuit Judge:

   In this consolidated case, Parviz Ghahremani seeks review
of the Board of Immigration Appeals’ (“BIA”) separate deni-
als of his motions to reconsider (No. 04-71072) and reopen
(No. 04-75361) his immigration proceedings. After multiple
hearings before an immigration judge (“IJ”), Ghahremani was
found removable for having committed an aggravated felony
and two crimes of moral turpitude arising out of separate
schemes. Following an unsuccessful appeal to the BIA,
Ghahremani filed a motion to reconsider, which was denied.
He subsequently filed a motion to reopen, alleging that his
original counsel provided ineffective assistance, and the BIA
denied his motion as untimely. Ghahremani now petitions for
appellate review of the BIA’s denials. We deny his petition
                   GHAHREMANI v. GONZALES                 10087
for review as to the motion to reconsider and grant his petition
for review as to the motion to reopen.

                               I

   Ghahremani is a native and citizen of Iran who first entered
the United States on October 5, 1990. On August 31, 1995,
Ghahremani adjusted his status to lawful permanent resident.
His wife and three adult children are also admitted as lawful
permanent residents.

  On April 2, 1996, Ghahremani pled no contest to and was
convicted in California’s Orange County Superior Court of
“Making a Writing to Support a Fraudulent Claim” and
“Making a Fraudulent Statement to Obtain Compensation.”
Based on these convictions, the former Immigration and Nat-
uralization Service (“INS”) commenced deportation proceed-
ings against Ghahremani, charging him as removable under 8
U.S.C. § 1227(a)(2)(A)(ii) & (iii) because his crimes included
an aggravated felony and two crimes involving moral turpi-
tude stemming from separate schemes.

   Over the next five years, Ghahremani appeared at fourteen
hearings before an immigration judge (“IJ”). Throughout the
bulk of the hearings, John Channels represented Ghahremani;
however, on October 18, 2000, Kazbek Soobzokov entered
his appearance on behalf of Ghahremani and continued repre-
sentation throughout the remainder of his proceedings before
the IJ. Prior to Soobzokov replacing Channels, Ghahremani
filed applications for asylum, withholding of deportation, and
protection under the Convention Against Torture (“CAT”).
Subsequently, Soobzokov filed an application for a waiver of
inadmissibility under 8 U.S.C. § 1182(c) (repealed 1996)
(“§ 212(c) waiver”).

  At the conclusion of Ghahremani’s last hearing on October
16, 2001, the IJ rendered an oral decision finding Ghahremani
removable as an aggravated felon and for having committed
10088                GHAHREMANI v. GONZALES
two independent crimes of moral turpitude; the IJ also denied
Ghahremani’s application for § 212(c) waiver and his applica-
tions for asylum and protection under the Convention Against
Torture. The IJ pretermitted Ghahremani’s application for a
§ 212(c) waiver because he did not believe Ghahremani met
the continued residency requirement; however, he heard argu-
ment on the merits of the application and concluded that he
would deny discretionary relief even if Ghahremani were later
deemed eligible. In addition, the IJ granted Ghahremani’s
application for withholding of removal to Iran, and ordered
that he be removed to any country but Iran.

   After Soobzokov filed Ghahremani’s Notice of Appeal,
Ghahremani retained new counsel, Nadia Farah. On appeal to
the BIA, Ghahremani—through Farah—argued that he was
eligible for § 212(c) relief and that the IJ erred in not granting
him CAT protection. On July 16, 2003, the BIA affirmed the
IJ’s decision and dismissed the appeal, finding inter alia that
even though the IJ erred in finding that Ghahremani did not
satisfy the residency requirement for § 212(c) relief, the IJ’s
decision to deny relief on discretionary grounds was not erro-
neous.

   Subsequently, Farah filed a motion to reconsider, challeng-
ing the finding that Ghahremani had not shown remorse for
his crimes. The BIA dismissed this motion on February 5,
2004, and Ghahremani, represented by yet another lawyer,
David Diaz, filed a petition for review of the denial in this
court on March 8, 2004.

   In April 2004, Parmjeet Kaur Randhawa began represent-
ing Ghahremani. On May 28, 2004, Randhawa filed a motion
to reopen, alleging Soobzokov’s ineffective assistance in his
efforts to seek the § 212(c) waiver of inadmissibility.1 In a
  1
   Unlike a motion to reconsider, which challenges the BIA’s legal con-
clusions based on the record before it, see 8 C.F.R. § 1003.2(b)(1), a
motion to reopen alleges new facts that bear upon the agency’s earlier
decision, see id. § 1003.2(c)(1).
                      GHAHREMANI v. GONZALES                      10089
sworn affidavit submitted with his motion to reopen, Ghahre-
mani asserted that although Soobzokov filed an application
for § 212(c) relief, the lawyer failed wholly to prepare him for
his master calendar hearing. Soobzokov provided no instruc-
tion regarding Ghahremani’s testimony about his convictions
for insurance fraud. Nor did he make clear that Ghahremani
and his family could submit affidavits to bolster a finding of
good moral character. Instead, Soobzokov spent the entirety
of his time with Ghahremani—apparently no more than an
hour—preparing Ghahremani to testify in support of his appli-
cations for withholding of removal and relief under the Con-
vention Against Torture. Significantly, Ghahremani swore
that he did not learn of the deficiencies in Soobzokov’s repre-
sentation until he met with Randhawa—i.e., despite seeking
assistance from both Farah and Diaz, neither alerted Ghahre-
mani to Soobzokov’s alleged failings.

   On September 22, 2004, the BIA denied the motion to
reopen as untimely and found that the ninety-day filing dead-
line should not be equitably tolled because Ghahremani had
not demonstrated the requisite due diligence.2 Ghahremani
filed a timely petition for review of the BIA’s denial of his
motion to reopen, and we subsequently consolidated this sec-
ond appeal with the first appeal of the BIA’s denial of
Ghahremani’s motion to reconsider.

                                   II

   We review the denial of a motion to reconsider or reopen
for an abuse of discretion. See Barroso v. Gonzales, 429 F.3d
1195, 1200 (9th Cir. 2005). A reviewing court “must uphold
the Board’s ruling unless it acted arbitrarily, irrationally, or
contrary to law.” Lara-Torres v. Ashcroft, 383 F.3d 968, 972
(9th Cir. 2004) (internal quotation marks and alteration omit-
  2
    This decision was originally issued on September 1, 2004, but was
reissued on September 22, 2004, because the original order was not deliv-
ered due to a clerical error.
10090                 GHAHREMANI v. GONZALES
ted), amended by 404 F.3d 1105 (9th Cir. 2005). A reviewing
court determines its jurisdiction de novo. Ruiz-Morales v.
Ashcroft, 361 F.3d 1219, 1220 (9th Cir. 2004).

                                   III

   [1] Although Ghahremani filed a timely appeal from the
BIA’s denial of his motion to reconsider, he made no effort
to show why the denial was an abuse of discretion. In his
opening brief, Ghahremani mentions the motion to reconsider
only three times and each time only in passing. Indeed, even
after the government highlighted this deficiency, Ghahremani
failed to argue the issue (or even acknowledge the govern-
ment’s contention).3 “Issues raised in a brief that are not sup-
ported by argument are deemed abandoned. Furthermore, an
issue referred to in the appellant’s statement of the case but
not discussed in the body of the opening brief is deemed
waived.” Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th
Cir. 1996) (citations omitted). Thus, Ghahremani has waived
his challenge to the denial of his motion to reconsider, and we
deny his petition for review in No. 04-71072. See id., 94 F.3d
at 1260.

                                   IV

                                   A

   Before addressing Ghahremani’s claim that the BIA abused
its discretion by denying as untimely his motion to reopen, we
must first consider whether we have jurisdiction over his
appeal in No. 04-75361. Ghahremani was found removable
for (1) having committed two crimes of moral turpitude not
  3
    Even if Ghahremani had argued the denial of his motion to reconsider
in his reply brief, we would not be required to address it. See Eberle v.
City of Anaheim, 901 F.2d 814, 818 (9th Cir. 1990) (“The general rule is
that appellants cannot raise a new issue for the first time in their reply
briefs.” (internal quotation marks omitted)).
                       GHAHREMANI v. GONZALES                        10091
arising out of the same scheme and (2) having committed an
aggravated felony.4 See 8 U.S.C. § 1227(a)(2)(A)(ii), (iii).
Generally, appellate courts do not have jurisdiction to revisit
final orders of removal against an alien who is removable by
reason of having committed either of these offenses. See id.
§ 1252(a)(2)(C).5 However, pursuant to the REAL ID Act of
2005, Pub. L. No. 109-13, 119 Stat. 231, appellate courts now
retain jurisdiction to review constitutional claims and ques-
tions of law regardless of the underlying offense. See 8 U.S.C.
§ 1252(a)(2)(D).

   In Ramadan v. Gonzales, 479 F.3d 646 (9th Cir. 2007) (per
curiam), we analyzed the breadth of “question of law” and
held that Congress intended the term as used in 8 U.S.C.
§ 1252(a)(2)(D) to include mixed questions of law and fact.
Id. at 654 (concluding that “the phrase ‘questions of law’ as
it is used in section 106 of the Real ID Act includes review
of the application of statutes and regulations to undisputed
historical facts” (footnote omitted)). Where the relevant facts
are undisputed, creating a mixed question of law and fact,
jurisdiction would be proper under our reasoning in Ramadan.
The question, then, becomes whether Ghahremani has raised
a constitutional claim, a question of law, or a mixed question
  4
     Ghahremani has never challenged the IJ’s determination that his con-
victions qualified as crimes of moral turpitude or aggravated felonies. On
direct appeal to the BIA, in his motions to reconsider and reopen, and in
his petitions for review before us, Ghahremani has argued issues relating
to discretionary relief and nothing more.
   5
     It makes no difference that Ghahremani is seeking review of the BIA’s
denial of his motion to reopen—and not his original final order of
removal. See Sarmadi v. INS, 121 F.3d 1319, 1321 (9th Cir. 1997)
(“[W]ithdrawal of judicial review over final orders of deportation also
withdraws jurisdiction from motions to reconsider or to reopen deportation
proceedings for those aliens deportable for having committed a crime enu-
merated in the statute.”); id. at 1322 (“[W]here Congress explicitly with-
draws our jurisdiction to review a final order of deportation, our authority
to review motions to reconsider or to reopen deportation proceedings is
thereby likewise withdrawn.”).
10092                  GHAHREMANI v. GONZALES
of law and fact sufficient to invoke appellate jurisdiction
under 8 U.S.C. § 1252(a)(2)(D).

   [2] Until now we have never had occasion to address the
proper legal or factual characterization of the due diligence
inquiry in the motion to reopen context.6 Ramadan makes
clear, however, that even if our inquiry would entail review-
ing an inherently factual dispute, appellate jurisdiction is pre-
served under 8 U.S.C. § 1252(a)(2)(D) so long as the relevant
facts are undisputed. This case presents such a situation. Cen-
tral to Ghahremani’s argument that he exercised due diligence
is the question of when he learned of Soobzokov’s alleged
ineffectiveness. Ghahremani has sworn that, despite engaging
two other lawyers in the interim, he had no idea of Soob-
zokov’s deficiencies until he contacted Randhawa. The gov-
ernment on appeal argues that Ghahremani’s assertion is
implausible and that he must have known sooner. Our case
law establishes, however, that the BIA was under an affirma-
  6
    The government’s jurisdictional argument relies primarily on the First
Circuit’s recent decision in Boakai v. Gonzales, 447 F.3d 1 (1st Cir. 2006).
Facing a similar situation, the Boakai court held that a petition for review
did not raise a question of law within the meaning of 8 U.S.C.
§ 1252(a)(2)(D), where the petition merely challenged the BIA’s determi-
nation that the petitioner had not exercised due diligence in pursuing his
rights and was therefore not entitled to equitable tolling of the ninety-day
filing deadline for motions to reopen. Id. at 4 (“The narrow issue before
us is whether . . . Boakai’s challenge to the BIA’s decision not to grant
[equitable] tolling presents a “question of law” within the meaning of the
REAL ID Act. The answer is plainly no. Boakai does not question the
legal standard for equitable tolling. The only issue he raises before us is
one of fact. The BIA relied on a factual determination that Boakai had not
exercised due diligence, and Boakai simply disagrees, arguing that he did
in fact exercise due diligence. We have no jurisdiction to review this sort
of challenge to a denial of a motion to reopen.” (citation omitted)); see
also Patel v. Gonzales, 442 F.3d 1011, 1016 (7th Cir. 2006) (characteriz-
ing petitioner’s challenge to the BIA’s due diligence determination as a
“factual disagreement”). However, because the Boakai and Patel courts
did not have the benefit of our holding in Ramadan, which preserved juris-
diction over mixed questions of law and fact, those cases are inapplicable
to the situation before us.
                   GHAHREMANI v. GONZALES                 10093
tive obligation to “accept as true the facts stated in [Ghahre-
mani’s] affidavit in ruling upon his motion to reopen unless
it finds those facts to be inherently unbelievable.” Maroufi v.
INS, 772 F.2d 597, 600 (9th Cir. 1985) (internal quotation
marks omitted); see also Celis-Castellano v. Ashcroft, 298
F.3d 888, 892 (9th Cir. 2002). The Board made no such find-
ing that the factual statements included in Ghahremani’s
sworn affidavit were unbelievable. Thus, reviewing the BIA’s
decision we too must accept as true—and therefore
indisputable—the fact that Ghahremani did not learn of Soob-
zokov’s failings until he spoke with Randhawa.

  [3] The remaining facts relevant to the due diligence
inquiry—such as the dates on which Ghahremani retained his
various lawyers and filed his motions to reconsider and
reopen—are also uncontested matters of historical record. As
a result, the due diligence question necessarily falls within
Ramadan’s ambit as a mixed question of law and fact, requir-
ing merely that we apply the legal standard for equitable toll-
ing to established facts. Jurisdiction therefore is proper under
8 U.S.C. § 1252(a)(2)(D).

                               B

   [4] Having established jurisdiction, we turn to the merits of
Ghahremani’s argument that equitable tolling is proper in this
case. In general, a motion to reopen must be filed “within 90
days of the date of entry of a final administrative order of
removal.” 8 U.S.C. § 1229a(c)(7)(C)(I); 8 C.F.R.
§ 1003.2(c)(2). However, we “recognize[ ] equitable tolling of
deadlines . . . during periods when a petitioner is prevented
from filing because of deception, fraud, or error, as long as
the petitioner acts with due diligence in discovering the
deception, fraud, or error.” Iturribarria v. INS, 321 F.3d 889,
897 (9th Cir. 2003); see also Rodriguez-Lariz v. INS, 282 F.3d
1218 (9th Cir. 2002). Equitable tolling is available where “de-
spite all due diligence, the party invoking the [doctrine] is
unable to obtain vital information bearing on the existence of
10094                 GHAHREMANI v. GONZALES
the claim.” Socop-Gonzales v. INS, 272 F.3d 1176, 1193 (9th
Cir. 2001) (en banc) (internal quotation marks omitted). “The
party’s ignorance of the necessary information must have
been caused by circumstances beyond the party’s control.”
Valeriano v. Gonzales, 474 F.3d 669, 673 (9th Cir. 2007)
(internal quotation marks and citation omitted). Moreover, the
limitations period is tolled until the petitioner “definitively
learns” of counsel’s defectiveness. See Singh v. Gonzales, No.
05-55933, ___ F.3d ___, 2007 WL 1805553, at * 5 (9th Cir.
June 25, 2007) (citing Albillo-DeLeon v. Gonzales, 410 F.3d
1090, 1100 (9th Cir. 2005)).

   [5] Accepting as true Ghahremani’s assertion that he did
not definitively learn of Soobzokov’s errors until he met with
Randhawa, we must determine whether he acted with due dili-
gence between the time he parted company with Soobzokov
and the time he met with Randhawa. See id. (“The more diffi-
cult question is whether Singh acted with due diligence to
definitively learn of the fraud after he became suspicious of
the fraud.”). We hold that he did. At no point following his
association with Soobzokov did Ghahremani fail to investi-
gate and pursue relief from removal. The fact that he hired
Farah and Diaz illustrates a paradigmatic case of due dili-
gence. Unlike the petitioner in Singh, who provided no evi-
dence of due diligence between the time he became
suspicious of his first lawyer’s actions and the time he con-
tacted competent counsel six months later, see id., Ghahre-
mani has demonstrated a steadfast pursuit of his case
throughout proceedings before the agency.7 That neither Farah
nor Diaz provided Ghahremani with the “vital information”
concerning Soobzokov’s deficiencies does not undermine
  7
    Ghahremani’s complete ignorance of Soobzokov’s shortcomings pro-
vides even starker contrast to Singh, where the petitioner actually sus-
pected his first lawyer had acted fraudulently but apparently took no
action for close to six months. Despite his unawareness, Ghahremani
actively sought assistance during the seven months between the issuance
of his final order of removal and Randhawa’s filing of his motion to
reopen.
                     GHAHREMANI v. GONZALES                     10095
Ghahremani’s exercise of due diligence. The fact remains that
during the relevant time period, Ghahremani made great
efforts to obtain relief. Thus, Ghahremani’s unbroken efforts
to retain competent counsel and file a motion to reopen bring
this case in line with other cases where we have allowed equi-
table tolling of the ninety-day deadline. See, e.g., Albillo-
DeLeon, 410 F.3d at 1094, 1099 (allowing equitable tolling
where petitioner filed a Freedom of Information Act request
for his case file immediately after he became concerned about
his lawyer’s performance); Iturribarria, 321 F.3d at 899
(holding that equitable tolling was appropriate where the peti-
tioner retained new counsel and quickly filed a motion to
reopen); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1225 (9th
Cir. 2002) (noting the petitioner’s promptness in obtaining
competent counsel).

   [6] We hold that Ghahremani exercised due diligence dur-
ing the period prior to when he definitively learned of Soob-
zokov’s potential ineffectiveness. The ninety-day filing
deadline therefore should have been begun to run on April 1,
2004.8 Ghahremani’s motion to reopen, which was filed on
May 28, 2004, less than ninety days later, was therefore
timely and we must grant the petition for review in No. 04-
75361.

                                  V

   We conclude that Ghahremani has waived his challenge to
the BIA’s denial of his motion to reconsider by failing to put
forth any argument in support of his position. Furthermore,
because Ghahremani’s appeal raises a mixed question of law
and fact, we retain jurisdiction under 8 U.S.C.
§ 1252(a)(2)(D) to review the BIA’s denial of his motion to
reopen. By denying Ghahremani’s motion to reopen as
  8
   The record reflects that Ghahremani retained Randhawa in “April
2004” but does not indicate an exact date. Because the specific date in
April makes no difference, we have chosen April 1.
10096              GHAHREMANI v. GONZALES
untimely despite his demonstrated due diligence in learning of
Soobzokov’s possible ineffectiveness, the BIA abused its dis-
cretion. Whatever merit there may be to Ghahremani’s inef-
fective assistance claim we leave to the Board on remand.

  The Petition for Review in No. 04-71072 is DENIED. The
Petition in No. 04-75361 is GRANTED and REMANDED.